Case 2:18-cv-02075-MCS-MAA Document 28 Filed 10/05/20 Page 1 of 3 Page ID #:214



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11       STEFANO GUIDO VITALE,                   Case No. 2:18-cv-02075-MCS-MAA
  12                        Petitioner,            ORDER ACCEPTING REPORT
  13           v.                                  AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
  14       FELIPE MARTINEZ, Warden,                JUDGE
  15                        Respondent.
  16
  17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  18   records on file herein, and the Report and Recommendation of the United States
  19   Magistrate Judge (“R&R,” ECF No. 22).
  20           The Court also has reviewed Petitioner’s objections to the Report and
  21   Recommendation, which were filed on April 8, 2020. (“Objections,” ECF No. 26.)1
  22   Respondent did not file a timely response to the Objections. As required by Federal
  23   Rule of Civil Procedure 72(b)(3), the Court has engaged in de novo review of the
  24   portions of the R&R to which Petitioner specifically has objected. The Objections
  25   reiterate arguments made in Petitioner’s substantive briefs (see generally ECF Nos.
  26   1, 18), and they lack merit for the reasons set forth in the R&R.
  27
       1
  28    Petitioner previously filed an incomplete copy of these objections on March 9,
       2020. (ECF No. 23.)
Case 2:18-cv-02075-MCS-MAA Document 28 Filed 10/05/20 Page 2 of 3 Page ID #:215



   1         Petitioner contrasts the payment schedule in his judgment, which sets a
   2   restitution schedule based on “wages earned while in prison,” Judgment in a
   3   Criminal Case 9, United States v. Vitale, No. 4:15-cv-00068 (S.D. Tex. Jan. 12,
   4   2017), ECF No. 306, with a payment schedule applying to a different federal
   5   inmate that was recited in a decision of the Eastern District of California, McKreith
   6   v. Lake, No. 1:19-cv-00365-SKO (HC), 2019 U.S. Dist. LEXIS 184768, at *3, 2019
   7   WL 5448297, at *2 (E.D. Cal. Oct. 24, 2019), which provides one schedule if the
   8   inmate works in a prison job and an alternative schedule in the event the inmate
   9   does not work. (Objections at 2-3.) Petitioner argues that, because there is no
  10   analogous alternative schedule provided in his judgment, he should not be required
  11   to pay anything toward restitution while incarcerated should he not have a prison
  12   job. (Id.) The Petition does not challenge the sentencing court’s judgment (Petition
  13   at 6), so it is unclear for what purpose Petitioner seeks to contrast his judgment with
  14   the judgment recounted in McKreith.
  15         Construing the Objections generously, Petitioner appears to argue that the
  16   Bureau of Prisons (“BOP”) cannot use the Inmate Financial Responsibility Program
  17   (“IFRP”) to draw from Petitioner’s account if he does not work in prison, given that
  18   his criminal judgment does not provide an alternative restitution schedule in the
  19   event Petitioner does not work. (See Objections at 3 (“This case before you has not
  20   one dollar going towards restitution until either employed by the B.O.P (50% of his
  21   wages) or until 60 days after his release from the B.O.P.”); see generally id. at 2-5.)
  22   Any argument to this end lacks merit for the reasons discussed in the R&R. (See
  23   R&R at 7 (“The BOP has authority to implement a payment program ‘that
  24   encourages inmates voluntarily to make more generous restitution payments than
  25   mandated in their respective judgments.’” (quoting United States v. Lemoine, 546
  26   F.3d 1042, 1048 (9th Cir. 2008))).) In other words, even assuming Petitioner
  27   presently is not required to pay anything toward restitution under the judgment, he
  28   may enter—and, based on the record before the Court, he voluntarily has entered
                                                  2
Case 2:18-cv-02075-MCS-MAA Document 28 Filed 10/05/20 Page 3 of 3 Page ID #:216



   1   (see, e.g., Answer at 14-15 (describing IFRP contracts Petitioner entered);
   2   Objections at 8 (noting “OBLG STATUS.: AGREED” on February 28, 2020
   3   printout of IFRP page describing restitution obligation)—an IFRP plan directing
   4   payments toward restitution.
   5         Petitioner “is free to decline to participate in the IFRP.” Lemoine, 546 F.3d
   6   at 1047. The Court’s Order and Judgment in this matter do not preclude Petitioner
   7   from either refusing to participate in the IFRP or seeking habeas relief on the basis
   8   that his refusal to participate in the IFRP has not been honored.
   9         The Court finds no defect of law, fact, or logic in the R&R. The Court
  10   concurs with and accepts the findings, conclusions, and recommendations of the
  11   United States Magistrate Judge, and overrules the Objections.
  12         IT IS THEREFORE ORDERED that (1) the Report and Recommendation of
  13   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
  14   denying the Petition and dismissing this action with prejudice.
  15
  16   DATED: October 5, 2020
  17                                          ___________________________________
                                                 ____________________________
  18                                          MARK C. SCARSI
                                              UNITED STATES DISTRICT JUDGE
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 3
